Citation Nr: 9917234	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-49 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include acne, hives, rosacea and/or eczema.

2.  Entitlement to service connection for bilateral pleural 
thickening with calcifications/asbestosis, claimed as the 
result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1967.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Honolulu, Hawaii, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in his substantive appeal, accepted in 
November 1996, the veteran requested a personal hearing 
before a member of the Board.  Thereafter, the RO advised the 
veteran that he would be placed on a waiting list for a 
Travel Board hearing, but that, if he did not want to wait he 
could elect another option on the form provided.  The veteran 
responded and indicated that he would instead appear for a 
hearing before an RO Hearing Officer.  The veteran appeared 
for such hearing in December 1996.  At that time he indicated 
that the personal hearing before the RO Hearing Officer was 
to take the place of a Travel Board hearing.  A written 
transcript of the veteran's December 1996 hearing testimony 
is associated with the claims file.  

In letters dated in October and November the RO again 
requested the veteran for clarification as to whether he 
desired a Travel Board hearing.  Those letters were sent to 
the veteran's last known address of record and were not 
returned; he did not respond.  In May 1998, the veteran did 
respond to the RO's request for clarification of 
representation and provided an updated Power of Attorney for 
Veterans of Foreign Wars of the United States, which is 
contained in the claims file.  In July 1998, the Board 
remanded the case, inter alia to ascertain the status of the 
veteran's request for a Travel Board hearing.  The RO again 
contacted the veteran by letter to obtain such clarification; 
he did not respond.  





Although a report of contact and other documentation in the 
claims file indicates that the veteran's whereabouts are 
unknown, there is no indication that correspondence sent to 
his last address of record has been returned.  Moreover, in 
the Informal Hearing Presentation dated in May 1999, the 
veteran's assigned representative pointed to the veteran's 
lack of response as indicative that the veteran does not 
desire a Travel Board hearing.  

Based on the above facts, and the fact that the veteran has 
in fact appeared for and testified at a personal hearing in 
support of his claims, the Board finds that the veteran's 
request for a Travel Board hearing has been withdrawn and 
will proceed to address the matters on appeal herein below.  
See 38 C.F.R. § 20.704(e) (1998).

The issue of entitlement to service connection for bilateral 
pleural thickening with calcifications/asbestosis, claimed as 
the result of asbestos exposure, is addressed in the remand 
portion of this decision.


FINDING OF FACT

The claim for entitlement to service connection for a skin 
disorder to include acne, hives, rosacea and/or eczema is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder, to include acne, hives, rosacea and/or eczema, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active Naval service from January 1965 to 
January 1967, to include one year and eight months' foreign 
or sea service.  Service records indicate that his military 
occupational specialty was fireman.  He is in receipt of the 
Vietnam Service Medal for service on board the USS O'Bannon 
in contiguous waters of Vietnam after July 4, 1965.

Service medical records, to include reports of service 
medical examination and history dated in December 1964, 
January 1965 and January 1967 are negative for reference to 
complaints, treatment or diagnoses pertinent to any skin 
disorder.

In January 1980 and December 1982, the RO received claims for 
VA benefits based on disability; such claims contained no 
mention of skin disorders.  A VA examination was conducted in 
May 1983, at which time the veteran's skin was described as 
normal.  VA outpatient records dated from April to December 
1983 reflect treatment and evaluation for orthopedic and 
psychiatric complaints, without notation of complaints or 
diagnoses relevant to any skin disorder.

In February 1996, the RO received records from the Queens 
Medical Center, dated from January 1991 to September 1995.  
In October 1992, the veteran complained of lesions on his 
hands; the impression was seborrheic keratosis.  The 
physician indicated to wait for such to mature for re-
evaluation, since the veteran had scraped most of them away.  
The physician noted that he had discussed with the veteran 
the fact that seborrheic keratosis was related to sun 
exposure.  In November 1992, a physician noted an 
erythematous papule, etiology unknown, in the veteran's hand.  
In December 1992, the veteran complained of lesions on the 
dorsum of his hand and between the finger creases, which came 
and went in one-to-two days; the impression was hidrosis 
eczema.  A March 1993 entry also shows a diagnosis of 
hidrosis eczema.  

In April 1993, examination revealed minimal areas of papules 
and slight erythema over the joints and dorsum of the hands.  
The impression was a mild case of dyshidrosis eczema versus 
chronic dermatitis.  That report also notes red pimples on 
the veteran's face; the impression was acne rosacea.  The 
physician explained the hereditary nature of that skin 
condition to the veteran.  Records dated from June to 
December 1993 reflect continued treatment and evaluation of 
dyshidrotic eczema and acne rosacea.  Also, a record dated in 
September 1993 includes note of dermatographism; the veteran 
complained of bodily itching.  The impression was that such 
was secondary to allergy, source unknown.  The physician 
indicated to doubt the presence of scabies.  Another 
September 1993 clinic note shows a diagnosis of folliculitis 
in addition to acne rosacea.  A record dated in November 1993 
shows a diagnosis of eczema.  

In February 1994, the veteran was seen at the dermatology 
clinic; the impression was dyshidrotic eczema.  Other 
diagnoses were acne rosacea.  There was some suggestion as to 
the possible of scabies.  A record dated in August 1994 shows 
a diagnosis of miliaria erythema, stated to be most likely 
secondary to increased sweating in the hot weather.  A report 
of a skin biopsy from the veteran's left breast, dated in 
April 1995, shows an impression of suppurative folliculitis 
with yeast forms consistent with Pityrosporum.  

A July 1995 notes indicates that some of the veteran's skin 
manifestations could possibly be related to syphilis.  A 
clinical notation dated in September 1995 reveals a diagnosis 
of Pityrosporum folliculitis on the veteran's chest and 
abdomen, for which medications were prescribed.  Also noted 
was a recurrent skin infection on the buttocks; acne rosacea 
and hives.  Physical examination revealed mild erythema to 
the skin and the face, with multiple papules on the chest and 
belly, two hives, and some erythema over the buttocks.  The 
report indicates that the veteran had had hives for 
approximately one year, and that such appeared when walking 
in the grass, wet sand, eating chocolate, nuts, syrup or 
cheese.  The physician indicated that the veteran's sinusitis 
could worsen his hive problem and that allergy testing may be 
useful.  A diagnosis of dyshidrotic eczema is also shown in 
September 1995.




A VA Agent Orange examination was conducted in December 1996.  
The examiner noted that the veteran may have been exposed to 
Agent Orange while in Vietnam.  The impressions included a 
skin rash.

In December 1996, the veteran testified at a personal 
hearing.  He reported a minor skin rash, beginning 10 years 
earlier and stated that it went away with creams.  The 
veteran reported possible Agent Orange exposure.  He stated 
that he had skin problems affecting his face, hands, arms and 
chest.

A VA outpatient record dated in September 1998 indicates that 
the veteran had an allergic reaction to codeine.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1997).  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as hypertension, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1997).  

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service or in the presumptive period is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the case law of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on Agent Orange 
exposure to those who served on or after January 9, 1962.  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The pertinent regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma. 38 C.F.R. § 3.309(e).  These 
diseases shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne, or 
other acneform disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii). 

Furthermore, the Secretary of the VA formally announced in 
the Federal Register, on January 4, 1994, that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for "any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted."  
59 Fed.Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with competent proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(1994); see also 38 C.F.R. § 3.303(d).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  If a claim is not well grounded, the application for 
service connection must fail, and there is no further duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The Federal Circuit has also set forth 
the parameters of what constitutes a well-grounded claim, 
defining such as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  The Federal Circuit 
held that such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  
See Epps v. Gober, No. 97-7014 (Fed. Cir. Oct. 7, 1997).

Where the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
As the record does not establish that the veteran possesses a 
recognized degree of medical knowledge, his own opinions as 
to medical diagnoses and/or causation are not competent.  As 
lay statements, such are not sufficient to establish a 
plausible claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The competent medical evidence in this case shows diagnoses 
of acne rosacea, folliculitis, eczema, hives and other 
allergic reactions.  None of these diagnoses are presumptive 
to Agent Orange exposure per 38 C.F.R. §§ 3.307, 3.309.  



Thus, such diagnoses do not warrant a grant of presumptive 
service connection either based on herbicide exposure or 
under any other presumptive provisions.  
See 38 C.F.R. §§ 3.307, 3.309.  No competent physician has 
diagnosed chloracne, or other presumptive Agent Orange 
disease.  Absent objective evidence of some disease or 
disability for which service connection might be granted on a 
presumptive basis, the veteran is further not entitled to the 
in-service presumption of exposure to a herbicide agent.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

Even assuming, without deciding, that the veteran was exposed 
to herbicides during his Vietnam service, there still must be 
competent evidence or opinion that a currently diagnosed skin 
disorder had its onset during or is otherwise related to the 
veteran's period of Naval service, to include related to any 
herbicide exposure or other incident of service.  Competent 
evidence of such is lacking in this case.  A review of the 
private clinical notations instead shows that the veteran has 
been advised of potential etiologies such as syphilis, sun 
exposure, allergies and/or heredity.  No competent physician, 
to include the December 1996 VA physician, has related any of 
the skin disorders, first diagnosed many years after service, 
to Agent Orange exposure or other incident of service.

The Board notes the veteran's own assertion that his skin 
disorder(s) are related to Agent Orange exposure; however, as 
a lay person he is not competent to provide a medical 
diagnosis or to relate an existing skin disorder to service.  
See Espiritu, supra.  No competent medical professional, as 
shown in the evidence of record, has related any diagnosed 
skin disorder to Agent Orange exposure or other incident of 
the veteran's Naval service.  Accordingly, the claim for 
service connection for a skin disorder, to include acne, 
hives, rosacea and/or eczema, must be denied as not well 
grounded.  See Caluza, supra; 38 C.F.R. §§ 3.303, 3.307, 
3.309.



In regard to the above, the Board acknowledges that the Court 
has held there is some duty to assist the veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 1999) even where his claim appears 
to be not well-grounded.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), wherein the Court found a 
duty to further assist in the development of the evidence 
when the veteran has reported the existence of evidence which 
could serve to render a claim well grounded.  In the instant 
case, however, the veteran has not identified any available 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

As the veteran's claim for service connection for a skin 
disorder, to include acne, hives, rosacea and/or eczema is 
not well grounded, the doctrine of reasonable doubt has no 
application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a skin disorder, to 
include acne, hives, rosacea and/or eczema, the appeal is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  

In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran had active Naval service from January 1965 to 
January 1967, to include one year and eight months' foreign 
or sea service.  Service records indicate that his military 
occupational specialties were boiler tender and fireman.  He 
served on board the USS O'Bannon in the contiguous waters of 
Vietnam.  Service medical records include notation that the 
veteran worked in the engine room aboard a ship.  He argues 
that as a result he was exposed to asbestos and developed a 
pulmonary disorder.

Reports of service medical examinations dated in December 
1964, January 1965 and January 1967 indicate that the 
veteran's lungs and chest were normal.  Reports of medical 
history accompanying such examinations reflect that the 
veteran answered "NO" to having or having had asthma, 
shortness of breath, chest pain or pressure, or a chronic 
cough, and that he denied having ever coughed up blood.  
Service medical records are otherwise negative for reference 
to complaints, treatment or diagnoses pertinent to 
pulmonary/respiratory disorders.

In November 1995, the RO first received the veteran's claim 
for VA benefits based on asbestosis, claimed as resulting 
from in-service asbestos exposure.

The claims file contains an "Asbestos Plaintiff Summary 
Sheet" on which the veteran reported asbestos exposure from 
1965 to 1967.  The form indicates that the veteran was 
employed as a paint thinner worker from 1967 to 1970 and as a 
cable installer from 1970 to 1983, in addition to active duty 
as a boiler tender.  Asbestos products used were listed as 
cement, mud, cloth and block from 1965 to 1967.

The claims file also contains private treatment records from 
the Queens Medical Center.  A progress note dated in January 
1991 indicates that the veteran was smoking two packs of 
cigarettes a day.  

Diagnostic testing conducted in August 1992 revealed 
bilateral pleural thickening in the substernal region, stated 
to presumably from a previous inflammatory process.  A report 
of testing conducted in September 1993 notes localized 
pleural thickening lateral to the left lung in the mid-lung 
zone, and significant right-sided lateral pleural thickening.  
The impression was that asbestosis should be considered.  
That report includes notation of the veteran's 10-year 
history of work drilling holes and laying cable wires in 
attics from 1967 to 1977, without a mask, where there was 
asbestosis in the walls.  

A clinical notation dated in April 1994 also includes 
notation of a 10-year, post-service history of occupational 
exposure to asbestos while working installing cables and 
wires in the roofs of buildings.  In another April 1994 
visit, the veteran described "being covered in asbestos 
powder w/o protective clothing/masks."  Testing in September 
1994 showed no change and no evidence of active intrathoracic 
disease.  Testing in August 1995 is interpreted as revealing 
additional pleural plaque formation and calcifications in the 
diaphragmatic plaques, consistent with pleural asbestosis.  
Clinical notes dated in August 1995 indicate that the veteran 
smoked one-half pack of cigarettes per day, that he had a 20-
year history of cigarette smoking, and that he was aware of 
an increased risk for cancer due to his asbestos exposure in 
the past.  One clinical record dated in August 1995 also 
includes notation that the veteran was trying to cut back on 
his cigarette smoking.  

At the time of Agent Orange examination conducted in December 
1996, the examiner noted the veteran's duties as a boiler 
technician during service, in addition to post service work 
as a cable installer for a 10 year period.  He also noted 
that the veteran smoked one pack of cigarettes per day and 
had abnormal lung findings.

In December 1996, the veteran testified at a personal 
hearing.  The veteran related that a problem with his lungs 
was discovered in April 1994 and that he was asked about his 
exposure to asbestos.  He reported being assigned duties as a 
fireman and boiler room technician during his Naval service 
on board a ship, working in the boiler room for approximately 
20 months.  He reported working 20-hour shifts and sometimes 
drinking water or taking showers in the boiler room.  

He stated that after service he went to work for a paint 
company, but that he was involved in shipping, receiving, 
moving paint, not in making pain.  He then reported working 
as a lineman and stated that there was asbestos in housing 
where he was installing cables, but that he stayed away from 
it, by not going into the attic, wearing long sleeved shirts.  
He stated that he did need to wear a mask because it wasn't 
dusty and he could also get air.  He reported such work on 
and off for 10 years.  He related that it was rare that they 
would have to go into the attic to install the lines. 

A record dated in September 1998 shows a diagnosis of 
emphysema.  The notation indicates that such was diagnosed in 
1972 and that the veteran had stopped smoking at age 40.  

The Court has indicated that, while there is no current 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations, 
VA has issued the following circular on asbestos-related 
diseases which provides some guidelines for considering 
compensation claims based on exposure to asbestos:  
Department of Veteran's Benefits (DVB), Veteran's 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) (hereinafter, "the DVB Circular of 
May 1988"). McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
The circular specifically emphasizes the following criteria 
when assessing asbestos claims.  

First, "the latent period varies from 10 to 45 or more years 
between first exposure and development of the disease."  
Second, "[p]ersons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer."  Third, "U.S. Navy 
veterans were exposed to chrysotile products as well as 
amosite and crocidolite since these varieties of African 
asbestos were used extensively in military ship 
construction."  Id. at 1-2 (emphasis added).

The Veterans Benefits Administration Manual M21-1, Part VI, 
paragraph 7.68 provides, in pertinent part, that the most 
common disease resulting from exposure to asbestos is 
interstitial pulmonary fibrosis (asbestosis).  

The Court has defined asbestosis as "a pneumoconiosis due to 
asbestos particles; pneumoconiosis is a disease of the lungs 
caused by the habitual inhalation of irritant mineral or 
metallic particles."  McGinty v. Brown, 4 Vet. App. 428, 429 
(1993).  

The DVB Circular of May 1988 also indicates that the clinical 
diagnosis of asbestosis requires 1) a history of exposure and 
2) radiographic evidence of parenchymal lung disease, both of 
which exist in the veteran's case.  A determination must then 
be made as to the relationship between asbestos exposure and 
the claimed diseases, keeping in mind the latency and 
exposure information noted above.  Specifically, it is of 
importance to ascertain whether the objective clinical, 
radiographic and pulmonary function study findings are 
confirmatory of a diagnosis of asbestosis or other asbestos-
related disorder.

When considering VA compensation claims, rating boards have 
the responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.  In McGinty, Court also indicated that, while 
the veteran, as a lay person, is not competent to testify as 
to the cause of his disease, he is competent to testify as to 
the facts of his asbestos exposure.  See McGinty, 4 Vet. App. 
at 432 (1993).

Specific to the case herein, the record reflects possible in-
service asbestos exposure while on board a ship during Naval 
service, but, also reflects significant post-service 
occupational exposure, as provided in history by the veteran 
in connection with medical treatment.  The Board is of the 
opinion that, based on the facts of this case, additional 
development is necessary to provide a competent medical 
opinion regarding the nature of the veteran's pulmonary 
disorder(s) and as to whether there exists a relationship 
between any asbestos exposure during service, or post-
service, to his existing diagnoses.  VA has a duty to assist 
the veteran in the development of all facts pertinent to his 
claim where, as here, the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  

This includes the duty to obtain a VA examination which 
provides an adequate basis upon which to determine 
entitlement to the benefit sought.  Littke v. Derwinski, 1 
Vet. App. 90 (1991).  Examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

Accordingly, this matter is returned to the RO for the 
following:

1.  The RO should confirm, to the extent 
possible, the veteran's exposure to 
asbestos during his period of active duty 
in the U.S. Navy.

2.  Thereafter, the RO should schedule 
the veteran for a special VA pulmonary 
examination.  The claims folder must be 
made available to the examiner prior to 
the examination.  The examiner is 
requested to provide definitive diagnoses 
as to all existing pulmonary/respiratory 
disorders.  Any indicated special studies 
deemed necessary should be accomplished.  
The examiner is further requested to 
render an opinion as to the likelihood 
that diagnosed pulmonary disability is 
etiologically related to exposure to 
asbestos during service.  

Specifically, the examiner is requested 
to express an opinion as to whether it is 
as likely as not that any lung pathology 
found was more likely due to:

a.  exposure to asbestos materials during 
Naval service on board a ship, or;

b.  other causes, including potential 
post-service occupational exposure to 
paint and paint products; asbestos 
products; and/or the use of tobacco.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

4.  After any indicated corrective action 
has been completed, the RO should again 
review the record and re-adjudicate the 
veteran's claim of entitlement to service 
connection for asbestosis, with 
consideration of his contentions relevant 
to both asbestos and Agent Orange 
exposure.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case. A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



